  Case 4:21-cv-00009-SDJ Document 1 Filed 01/04/21 Page 1 of 12 PageID #: 1




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF TEXAS



ANTHONY CAIRNS,                                      )
                                                     )
                              Plaintiff,             )
                                                     )        CIVIL ACTION
vs.                                                  )
                                                     )        FILE No.
S & H HOLDINGS, INC.,                                )
                                                     )
                              Defendant.             )

                                           COMPLAINT

       COMES NOW, ANTHONY CAIRNS, by and through the undersigned counsel, and files

this, his Complaint against Defendant, S & H HOLDINGS, INC., pursuant to the Americans

with Disabilities Act, 42 U.S.C. § 12181 et seq. (“ADA”) and the ADA’s Accessibility

Guidelines, 28 C.F.R. Part 36 (“ADAAG”). In support thereof, Plaintiff respectfully shows this

Court as follows:

                                           JURISDICTION

       1.      This Court has original jurisdiction over the action pursuant to 28 U.S.C. §§ 1331

and 1343 for Plaintiff’s claims pursuant to 42 U.S.C. § 12181 et seq., based upon Defendant’s S

& H HOLDINGS, INC., failure to remove physical barriers to access and violations of Title III

of the ADA.

                                             PARTIES

       2.      Plaintiff ANTHONY CAIRNS (hereinafter “Plaintiff”) is and has been at all

times relevant to the instant matter, a natural person residing in Dallas, Texas (Denton County).

       3.      Plaintiff is disabled as defined by the ADA.

       4.      Plaintiff is required to traverse in a wheelchair and is substantially limited in


                                                1
  Case 4:21-cv-00009-SDJ Document 1 Filed 01/04/21 Page 2 of 12 PageID #: 2




performing one or more major life activities, including but not limited to: walking, standing,

grabbing, grasping and/or pinching.

       5.      Plaintiff uses a wheelchair for mobility purposes.

       6.      Plaintiff is also an independent advocate of the rights of similarly situated

disabled persons and is a “tester” for the purpose of enforcing Plaintiff’s civil rights, monitoring,

determining and ensuring whether places of public accommodation are in compliance with the

ADA. His motivation to return to a location, in part, stems from a desire to utilize ADA

litigation to make Plaintiff’s community more accessible for Plaintiff and others; and pledges to

do whatever is necessary to create the requisite standing to confer jurisdiction upon this Court so

an injunction can be issued correcting the numerous ADA violations on this property, including

returning to the Property as soon as it is accessible (“Advocacy Purposes”).

       7.      Defendant, S & H HOLDINGS, INC. (hereinafter “S & H HOLDINGS, INC.”) is

a Texas company that transacts business in the State of Texas and within this judicial district.

       8.      Defendant, S & H HOLDINGS, INC., may be properly served with process via its

registered agent for service, to wit: c/o Michael A. Sinacola, Registered Agent, 10950 Research

Road, Frisco, TX 75034.

                                  FACTUAL ALLEGATIONS

       9.      On or about November 3, 2020, Plaintiff was a customer at “Mill Convenience

Store,” a business located at 817 S. Mill Street, Lewisville, TX 75057, referenced herein as

“Mill Convenience Store”. See Receipt attached as Exhibit 1. See also photo of Plaintiff

attached as Exhibit 2.

       10.     Defendant, S & H HOLDINGS, INC., is the owner or co-owner of the real

property and improvements that Mill Convenience Store is situated upon and that is the subject



                                                 2
  Case 4:21-cv-00009-SDJ Document 1 Filed 01/04/21 Page 3 of 12 PageID #: 3




of this action, referenced herein as the “Property.”

       11.     Defendant, S & H HOLDINGS, INC., as property owner, is responsible for

complying with the ADA for both the exterior portions and interior portions of the Property.

Even if there is a lease between Defendant, S & H HOLDINGS, INC., and a tenant allocating

responsibilities for ADA compliance within the unit the tenant operates, that lease is only

between the property owner and the tenant and does not abrogate the Defendant’s requirement to

comply with the ADA for the entire Property it owns, including the interior portions of the

Property which are public accommodations. See 28 CFR § 36.201(b).

       12.     Plaintiff’s access to Mill Convenience Store and the Property, located at 817 S.

Mill Street, Lewisville, TX 75057, Denton County Property Appraiser’s property identification

number 125863 (“the Property”), and/or full and equal enjoyment of the goods, services, foods,

drinks, facilities, privileges, advantages and/or accommodations offered therein were denied

and/or limited because of his disabilities, and he will be denied and/or limited in the future unless

and until Defendant is compelled to remove the physical barriers to access and correct the ADA

violations that exist at the Property, including those set forth in this Complaint.

       13.     Plaintiff lives 12 miles from the Property.

       14.     Plaintiff has visited the Property at least once before as a customer and advocate

for the disabled. Plaintiff intends on revisiting the Property within six months after the barriers

to access detailed in this Complaint are removed and the Property are accessible again. The

purpose of the revisit is to be a return customer, to determine if and when the Property are made

accessible and to maintain standing for this lawsuit for Advocacy Purposes.

       15.     Plaintiff intends on revisiting the Property to purchase goods and/or services as a

return customer as well as for Advocacy Purposes, but does not intend to re-expose himself to



                                                  3
  Case 4:21-cv-00009-SDJ Document 1 Filed 01/04/21 Page 4 of 12 PageID #: 4




the ongoing barriers to access and engage in a futile gesture of visiting the public

accommodation known to Plaintiff to have numerous and continuing barriers to access.

       16.     Plaintiff travelled to the Property as a customer and as an independent advocate

for the disabled, encountered barriers to access at the Property, suffered legal harm and legal

injury, and will continue to suffer such harm and injury as a result of the illegal barriers to access

present at the Property.


                                       COUNT I
                           VIOLATIONS OF THE ADA AND ADAAG

       17.     On July 26, 1990, Congress enacted the Americans with Disabilities Act 42

U.S.C. § 12101 et seq.

       18.     Congress found, among other things, that:

       (i)     some 43,000,000 Americans have one or more physical or mental
               disabilities, and this number is increasing as the population as a whole is
               growing older;

       (ii)    historically, society has tended to isolate and segregate individuals with
               disabilities, and, despite some improvements, such forms of discrimination
               against individuals with disabilities continue to be a serious and pervasive
               social problem;

       (iii)   discrimination against individuals with disabilities persists in such critical
               areas as employment, housing public accommodations, education,
               transportation, communication, recreation, institutionalization, health
               services, voting, and access to public services;

       (iv)    individuals with disabilities continually encounter various forms of
               discrimination, including outright intentional exclusion, the discriminatory
               effects of architectural, transportation, and communication barriers,
               overprotective rules and policies, failure to make modifications to existing
               facilities and practices, exclusionary qualification standards and criteria,
               segregation, and relegation to lesser service, programs, activities, benefits,
               jobs, or other opportunities; and

       (v)     the continuing existence of unfair and unnecessary discrimination and
               prejudice denies people with disabilities the opportunity to compete on an


                                                  4
  Case 4:21-cv-00009-SDJ Document 1 Filed 01/04/21 Page 5 of 12 PageID #: 5




               equal basis and to pursue those opportunities for which our free society is
               justifiably famous, and costs the United States billions of dollars in
               unnecessary expenses resulting from dependency and non-productivity.

42 U.S.C. § 12101(a)(1) - (3), (5) and (9).

       19.     Congress explicitly stated that the purpose of the ADA was to:

       (i)     provide a clear and comprehensive national mandate for the elimination of
               discrimination against individuals with disabilities;

       (ii)    provide a clear, strong, consistent, enforceable standards addressing
               discrimination against individuals with disabilities; and

               *****

       (iv)    invoke the sweep of congressional authority, including the power to
               enforce the fourteenth amendment and to regulate commerce, in order to
               address the major areas of discrimination faced day-to-day by people with
               disabilities.

42 U.S.C. § 12101(b)(1)(2) and (4).

       20.      The congressional legislation provided places of public accommodation one and

a half years from the enactment of the ADA to implement its requirements.

       21.     The effective date of Title III of the ADA was January 26, 1992 (or January 26,

1993 if a defendant has 10 or fewer employees and gross receipts of $500,000 or less). 42 U.S.C.

§ 12181; 28 C.F.R. § 36.508(a).

       22.     The Property is a public accommodation and service establishment.

       23.     Pursuant to the mandates of 42 U.S.C. § 12134(a), on July 26, 1991, the

Department of Justice and Office of Attorney General promulgated federal regulations to

implement the requirements of the ADA. 28 C.F.R. Part 36.

       24.     Public accommodations were required to conform to these regulations by January

26, 1992 (or by January 26, 1993 if a defendant has 10 or fewer employees and gross receipts of

$500,000 or less). 42 U.S.C. § 12181 et seq.; 28 C.F.R. § 36.508(a).


                                                5
  Case 4:21-cv-00009-SDJ Document 1 Filed 01/04/21 Page 6 of 12 PageID #: 6




       25.     The Property must be, but is not, in compliance with the ADA and ADAAG.

       26.     Plaintiff has attempted to, and has to the extent possible, accessed the Property in

his capacity as a customer at the Property and as an independent advocate for the disabled, but

could not fully do so because of his disabilities resulting from the physical barriers to access,

dangerous conditions and ADA violations that exist at the Property that preclude and/or limit his

access to the Property and/or the goods, services, facilities, privileges, advantages and/or

accommodations offered therein, including those barriers, conditions and ADA violations more

specifically set forth in this Complaint.

       27.     Plaintiff intends to visit the Property again as a customer and as an independent

advocate for the disabled, in order to utilize all of the goods, services, facilities, privileges,

advantages and/or accommodations commonly offered at the Property, but will be unable to fully

do so because of his disability and the physical barriers to access, dangerous conditions and

ADA violations that exist at the Property that preclude and/or limit his access to the Property

and/or the goods, services, facilities, privileges, advantages and/or accommodations offered

therein, including those barriers, conditions and ADA violations more specifically set forth in

this Complaint.

       28.     Defendant, S & H HOLDINGS, INC., has discriminated against Plaintiff (and

others with disabilities) by denying his access to, and full and equal enjoyment of the goods,

services, facilities, privileges, advantages and/or accommodations of the Property, as prohibited

by, and by failing to remove architectural barriers as required by, 42 U.S.C. §

12182(b)(2)(A)(iv).

       29.     Defendant, S & H HOLDINGS, INC., will continue to discriminate against

Plaintiff and others with disabilities unless and until Defendant, S & H HOLDINGS, INC., is



                                                6
  Case 4:21-cv-00009-SDJ Document 1 Filed 01/04/21 Page 7 of 12 PageID #: 7




compelled to remove all physical barriers that exist at the Property, including those specifically

set forth herein, and make the Property accessible to and usable by Plaintiff and other persons

with disabilities.

        30.     A specific list of unlawful physical barriers, dangerous conditions and ADA

violations which Plaintiff experienced and/or observed that precluded and/or limited Plaintiff’s

access to the Property and the full and equal enjoyment of the goods, services, facilities,

privileges, advantages and accommodations of the Property include, but are not limited to:

ACCESSIBLE ELEMENTS:

        (i)     Near Unit 104, there is one accessible parking space that does not have a marked

                access aisle in violation of Section 502.3.3 of the 2010 ADAAG standards. This

                violation would make it dangerous and difficult for Plaintiff to access the

                accessible entrances of the Property.

        (ii)    Near Unit 104, the Property lacks an accessible route from accessible parking

                space to the accessible entrance of the Property, due to the fact that a parked

                vehicle will block the route to the accessible ramp and there is no access aisle, in

                violation of Section 208.3.1 of the 2010 ADAAG standards. This violation would

                make it difficult for Plaintiff to access the units of the Property.

        (iii)   Near Unit 104, the accessible parking space is missing an identification sign in

                violation of Section 502.6 of the 2010 ADAAG standards. This violation would

                make it difficult for Plaintiff to locate an accessible parking space.

        (iv)    The Property lacks an accessible route from the sidewalk to the accessible

                entrance in violation of Section 206.2.1 of the 2010 ADAAG standards. This

                violation would make it difficult for Plaintiff to access the units of the Property.



                                                   7
Case 4:21-cv-00009-SDJ Document 1 Filed 01/04/21 Page 8 of 12 PageID #: 8




   (v)      Near Unit 111, there is one accessible parking space that does not have a marked

            access aisle in violation of Section 502.3.3 of the 2010 ADAAG standards. This

            violation would make it dangerous and difficult for Plaintiff to access the

            accessible entrances of the Property.

   (vi)     Near Unit 11, the Property lacks an accessible route from accessible parking

            space to the accessible entrance of the Property, due to the fact that a parked

            vehicle will block the route to the accessible ramp and there is no access aisle, in

            violation of Section 208.3.1 of the 2010 ADAAG standards. This violation would

            make it difficult for Plaintiff to access the units of the Property.

   (vii)    Near Unit 111, the accessible parking space is missing an identification sign in

            violation of Section 502.6 of the 2010 ADAAG standards. This violation would

            make it difficult for Plaintiff to locate an accessible parking space.

   (viii)   Inside Mill Convenience Store, there are sales and services counters lacking any

            portion of the counter that has a maximum height of 36 (thirty-six) inches from

            the finished floor in violation of Section 904.4 of the 2010 ADAAG standards, all

            portions of the sales and service counter exceed 36 (thirty-six) inches in height

            from the finished floor. This violation would make it difficult for Plaintiff to

            properly transact business at the Property.

   (ix)     Defendant fails to adhere to a policy, practice and procedure to ensure that all

            facilities are readily accessible to and usable by disabled individuals.

   RESTROOMS IN MILL CONVENIENCE STORE




                                               8
Case 4:21-cv-00009-SDJ Document 1 Filed 01/04/21 Page 9 of 12 PageID #: 9




   (i)     The restroom lacks signage in compliance with Sections 216.8 and 703 of the

           2010 ADAAG standards. This would make it difficult for Plaintiff and/or any

           disabled individual to locate accessible restroom facilities.

   (ii)    The restrooms lack proper door hardware in violation of Section 404.2.7 of the

           2010 ADAAG standards. This would make it difficult for Plaintiff and/or any

           disabled individual to utilize the restroom facilities.

   (iii)   Due to the placement of bars under the sink, restrooms have a sink with

           inadequate knee and toe clearance in violation of Section 306 of the 2010

           ADAAG standards. This would make it difficult for Plaintiff and/or any disabled

           individual to safely utilize the restroom facilities.

   (iv)    The lavatories and/or sinks in the restrooms have exposed pipes and surfaces and

           are not insulated or configured to protect against contact in violation of Section

           606.5 of the 2010 ADAAG standards. This would make it difficult for Plaintiff

           and/or any disabled individual to safely utilize the restroom facilities.

   (v)     The controls on the faucets require pinching and turning of the wrists in violation

           of Section 309.4 of the 2010 ADAAG standards. This would make it difficult for

           Plaintiff and/or any disabled individual to utilize the restroom facilities.

   (vi)    The actionable mechanism of the paper towel dispenser in the restroom is located

           above 48 inches from the finished floor which is outside the prescribed vertical

           reach ranges set forth in Section 308.2.1 of the 2010 ADAAG standards. This

           would make it difficult for Plaintiff and/or any disabled individual to safely utilize

           the restroom facilities.




                                              9
 Case 4:21-cv-00009-SDJ Document 1 Filed 01/04/21 Page 10 of 12 PageID #: 10




       (vii)    The grab bars/handrails adjacent to the commode are missing and violate Section

                604.5 of the 2010 ADAAG standards. This would make it difficult for Plaintiff

                and/or any disabled individual to safely utilize the restroom facilities.

       (viii)   The hand operated flush control is not located on the open side of the accessible

                toilet in violation of Section 604.6 of the 2010 ADAAG standards. This would

                make it difficult for Plaintiff and/or any disabled individual to safely utilize the

                restroom facilities.

       31.      The violations enumerated above may not be a complete list of the barriers,

conditions or violations encountered by Plaintiff and/or which exist at the Property.

       32.      Plaintiff requires an inspection of the Property in order to determine all of the

discriminatory conditions present at the Property in violation of the ADA.

       33.      The removal of the physical barriers, dangerous conditions and ADA violations

alleged herein is readily achievable and can be accomplished and carried out without significant

difficulty or expense. 42 U.S.C. § 12182(b)(2)(A)(iv); 42 U.S.C. § 12181(9); 28 C.F.R. § 36.304.

       34.      All of the violations alleged herein are readily achievable to modify to bring the

Property into compliance with the ADA.

       35.      Upon information and good faith belief, the removal of the physical barriers and

dangerous conditions present at the Property is readily achievable because the nature and cost of

the modifications are relatively low.

       36.      Upon information and good faith belief, the removal of the physical barriers and

dangerous conditions present at the Property is readily achievable because Defendant, S & H

HOLDINGS, INC., has the financial resources to make the necessary modifications since all four

parcels are collectively valued at $1,111,662.00 according to the Property Appraiser website.



                                                  10
 Case 4:21-cv-00009-SDJ Document 1 Filed 01/04/21 Page 11 of 12 PageID #: 11




        37.      The removal of the physical barriers and dangerous conditions present at the

Property is also readily achievable because Defendant has available to it a $5,000.00 tax credit

and up to a $15,000.00 tax deduction available from the IRS for spending money on accessibility

modifications.

        38.      Upon information and good faith belief, the Property have been altered since

2010.

        39.      In instances where the 2010 ADAAG standards do not apply, the 1991 ADAAG

standards apply, and all of the alleged violations set forth herein can be modified to comply with

the 1991 ADAAG standards.

        40.      Plaintiff is without adequate remedy at law, is suffering irreparable harm, and

reasonably anticipates that he will continue to suffer irreparable harm unless and until Defendant,

S & H HOLDINGS, INC., is required to remove the physical barriers, dangerous conditions and

ADA violations that exist at the Property, including those alleged herein.

        41.      Plaintiff’s requested relief serves the public interest.

        42.      The benefit to Plaintiff and the public of the relief outweighs any resulting

detriment to Defendant, S & H HOLDINGS, INC.

        43.      Plaintiff’s counsel is entitled to recover its reasonable attorney’s fees and costs of

litigation from Defendant, S & H HOLDINGS, INC., pursuant to 42 U.S.C. §§ 12188 and 12205.

        44.      Pursuant to 42 U.S.C. § 12188(a), this Court is provided authority to grant

injunctive relief to Plaintiff, including the issuance of an Order directing Defendant, S & H

HOLDINGS, INC., to modify the Property to the extent required by the ADA.

        WHEREFORE, Plaintiff prays as follows:

        (a)      That the Court find Defendant, S & H HOLDINGS, INC., in violation of the



                                                   11
Case 4:21-cv-00009-SDJ Document 1 Filed 01/04/21 Page 12 of 12 PageID #: 12




          ADA and ADAAG;

    (b)   That the Court issue a permanent injunction enjoining Defendant, S & H

          HOLDINGS, INC., from continuing their discriminatory practices;

    (c)   That the Court issue an Order requiring Defendant, S & H HOLDINGS, INC., to

          (i) remove the physical barriers to access and (ii) alter the subject Property to

          make it readily accessible to and useable by individuals with disabilities to the

          extent required by the ADA;

    (d)   That the Court award Plaintiff his reasonable attorneys' fees, litigation expenses

          and costs; and

    (e)   That the Court grant such further relief as deemed just and equitable in light of the

          circumstances.

                                        Dated: January 4, 2021.

                                        Respectfully submitted,

                                        Law Offices of
                                        THE SCHAPIRO LAW GROUP, P.L.

                                        /s/ Douglas S. Schapiro
                                        Douglas S. Schapiro, Esq.
                                        State Bar No. 54538FL
                                        Attorney-in-Charge of Plaintiff
                                        The Schapiro Law Group, P.L.
                                        7301-A W. Palmetto Park Rd., #100A
                                        Boca Raton, FL 33433
                                        Tel: (561) 807-7388
                                        Email: schapiro@schapirolawgroup.com


                                        ATTORNEYS FOR PLAINTIFF
                                        ANTHONY CAIRNS




                                           12
